 GOODYEARTIRE & RUBBER CO.133The Goodyear Tire&Rubber Company'and UnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO,Petitioner.Case21-RC-10535November 7, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on August 2, 1967, before BartonW. Robertson, Hearing Officer of the NationalLabor Relations Board. The Employer and Peti-tioner have each filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings, and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of 18 tab operators.These employees operate collators, sorters, a 1440computer, a 360 computer, a 604 calculator with a541 system attached, regular and hand keypunchmachines, interpreters, and reproducers. To qualifyfor their jobs, the tab operators normally undergo a2-week training period at IBM school.Operation of the computers is not difficult. Onthe 360 and 1440 computers, the operator sets anumber of switches according to an instructionmanual.The "load deck" and "head card" are theninserted,appropriatebuttonspushed, and themachine does its calculations, which are reportedon a blank form. Operation of the 604 calculatorwith the 541 system attached requires wire panels.The great majority of panels are prewired. On occa-sion, partially wired panels will be used and theoperator completes wiring by inserting "leads" intoappropriate holes.This task requires no skillIThe names of both Employer and Petitioner appear as amended at thehearing2 108NLRB80168 NLRB No. 25beyond that needed to follow the instruction manualcirculated by the Employer's home office.The tab operators form one of the four sectionsor, subdivisions of the Employer's Western ZoneAccounting office.The other three are thewholesale, retail, and keypunch sections. Each ofthese has a separate line of supervision. There aresome 24 keypunch operators, and from 90 to 100wholesale and retail clerks. There are six tab super-visors, three on the first or day shift, two on thesecond shift, and one on the third shift, all of whomreport directly to the operations manager of the of-fice.Wholesale and retail clerks perform the stan-dard gamut of office clerical functions. These em-ployees are in 16 separate classifications. Broadlyspeaking, they prepare journal entries, invoices,shipping papers, and similar information sources ofkeypunching. There the information is coded ontoIBM cards, thence to the tab room. Keypunchersnormally receive 1 week's training at IBM schools.A high school education is generally required of allemployees in Western Zone Accounting.Half of the tab operators were promoted fromlower classifications within the company, a halfcoming directly from the outside. While tab opera-tors may on occasion be temporarily transferred tokeypunching,only tab operators operate themachinery located in the tab room. When opera-tions are efficient, tab operators will spend only 5percent of their time in other sections with otheremployees tracking down errors, though on occa-sion it may be more. Tab operators are among thehighest paid in the division.On these facts, it is clear that tab operators do notconstitute an appropriate collective-bargaining unit.This Board so held inGeneral Insurance Companyof America.2We see no reason to alter our priordetermination insofar as it concerns tab operatorssuch as are involved herein.The Board has also on at least one occasion con-sidered an analogous question, namely, whether taboperators may properly be included in a larger unitof office clericals, and answered affirmatively.3 AndinLowe's Inc.,4the Board specifically rejected theemployer's contention that tab operators weretechnical employees and included them in a unit ofoffice clericals.Petitioner's contention that an appropriate taboperators' unit exists here rests principally on fourconsiderations: The functionally distinct nature ofthe tab operators' work, the complexity and ex-pensive nature of the machinery involved, theseparatework area, and the higher salaries. Onbalance, these considerations fail to establish therequisite separate community of interest. Tab3The Grocers Supply Company, Inc ,160 NLRB 485127 NLRB 976 To identical effect isThe Dayton Power and LightCompany,137 NLRB 337 134DECISIONSOF NATIONALLABOR RELATIONS BOARDoperators have the same basic education as theirfellow office clericals. They possess no distinguish-ing skill. In half of the cases their ranks are filled bytransferees from other sections of the same divi-sion.All are salaried,and enjoy the same benefits.We find,therefore,that the unit sought is too nar-row in scope to be appropriate. Accordingly, weshall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition hereinbe, and it hereby is, dismissed.